Citation Nr: 0301384	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of January 7, 1970 that denied entitlement 
to service connection for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active military service from April 1960 
until January 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The Board notes that in 
April 1998, the veteran initially attempted to open a 
claim regarding clearly and unmistakable error in the 
January 7, 1970 rating decision.  In October 1998, the RO 
notified the veteran of Smith v. Brown, 35 F.3d 1516, 1523 
(Fed. Cir. 1994), and advised him to direct his claim to 
the Board.  The veteran again submitted his claim to the 
RO in August 2000.  The Board points out that the veteran 
is free to challenge the December 1972 Board's decision on 
the basis of CUE.  Any request for such review should be 
made directly to the Board.  See 38 C.F.R. § 20.1400 et 
seq.


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for schizophrenic reaction by a rating action 
dated January 7, 1970.  

2.  The veteran appealed the January 7, 1970 rating 
determination and in a December 18, 1972 decision, the 
Board denied entitlement to service connection for 
schizophrenic reaction.

3.  The January 7, 1970 rating decision was subsumed by 
the December 1972 Board decision that denied entitlement 
to service connection for schizophrenic reaction.


CONCLUSION OF LAW

The veteran's claim that a January 7, 1970 rating decision 
was clearly and unmistakably erroneous, in denying service 
connection for schizophrenic reaction, lacks legal merit 
under the law.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 3.105(a), 20, 1103, 20.1104 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  However, in Livesay v. Principi, 15 Vet. App. 
165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA of 2000 did 
not apply to CUE matters.  In Parker v. Principi, 15 Vet. 
App. 407, 412 (2002), the Court noted that in light of 
Livesay, it was unnecessary to remand a CUE claim 
involving a RO decision to the Board for readjudication 
with consideration of the VCAA of 2000.  Therefore, the 
VCAA of 2000 is not applicable to the CUE claim.

Factual Background

Service medical records show that the veteran received 
treatment for schizoid personality and passive aggressive 
reaction.  Based on the psychiatric diagnoses, a January 
1963 Medical Board recommended that the veteran be 
discharged from service.  The veteran was discharged in 
January 1963.  

Post service VA medical records show that the veteran was 
hospitalized in November 1969 for schizophrenia, paranoid 
type.  A January 7, 1970 rating action denied service 
connection for schizophrenia reaction.  

The veteran appealed this January 1970 determination to 
the Board.  In a December 18, 1972 decision, the Board 
denied service connection for schizophrenic reaction.  

The veteran reopened his claim in May 1994.  Based on the 
opinion of a January 1997 VA Psychiatric Board, service 
connection was granted for schizoaffective disorder in an 
August 5, 1997 rating action, effective in September 1994.  

Analysis

A decision issued by the Board is final.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board 
affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104.

RO decisions that are appealed to the Board become final 
with issuance of the Board decision.  38 U.S.C.A. §§ 
7103(a), 7104(c); 38 C.F.R. § 20.1100; see Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999) (a decision must be 
final to be the subject of a valid claim of CUE).

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such error, the prior decision will 
be reversed or amended.  38 C.F.R. § 3.105(a).  

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only 
to RO decisions, and not to Board decisions.  In so 
holding, the Federal Circuit noted that to hold otherwise 
would permit an inferior tribunal, e.g., a regional 
office, to collaterally review the actions of a superior 
one, i.e., the Board. Id. at 1526.  Subsequently, in Duran 
v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that 
an RO decision "appealed to and affirmed by the Board" was 
thus "subsumed by the Board's decision," and could not be 
attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. 
App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to 
the Board terminated, because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In this case, the veteran is claiming CUE in the January 
7, 1970 RO decision which denied service connection for a 
psychiatric disorder.  However, that decision was subsumed 
by the December 1972 Board determination.  If the rating 
decision is deemed subsumed by a supervening Board 
decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in that 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  Accordingly, the claim must be denied.


ORDER

The claim that the January 7, 1970 rating decision was 
clearly and unmistakably erroneous in denying service 
connection for schizophrenic reaction is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

